 1 MARK B. FREDKIN (SBN 53550)
   mfredkin@mffmlaw.com
 2 WILLIAM SIAMAS (SBN 133111)
   wsiamas@mffmlaw.com
 3
   DONN WASLIF (SBN 164538)
 4 dwaslif@mffmlaw.com
   FREEDA Y. LUGO (SBN 244913)
 5 flugo@mffmlaw.com
   MORGAN FRANICH FREDKIN SIAMAS & KAYS LLP
 6 333 W. San Carlos Street, Suite 1050
   San Jose, CA 95110
 7
   Telephone: (408)288-8288
 8 Facsimile: (408) 288-8325

 9 Attorneys for Plaintiff
   Asteelflash USA Corp.
10

11 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Kevin P.B. Johnson (Bar No. 177129)
12   kevinjohnson@quinnemanuel.com
     David E. Myre (Bar No. 304600)
13   davidmyre@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
14 Redwood Shores, California 94065-2139

15 Telephone:     (650) 801-5000
   Facsimile:     (650) 801-5100
16
   Attorneys for Defendant
17 Enseo, Inc.

18                              UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20

21 ASTEELFLASH USA, CORP.,                        CASE NO. 18-cv-6305 EMC

22                Plaintiff,                      STIPULATION OF DISMISSAL WITH
                                                  PREJUDICE AND WITHOUT COSTS
23         vs.
                                                  Trial Date:          None Set
24 ENSEO, INC., and DOES 1-10, inclusive,

25                Defendant.

26

27

28

                                                                         Case No. 18-cv-6305 EMC
                                  STIPULATION OF DISMISSAL WITH PREJUDICE AND WITHOUT COSTS
 1          NOW COMES Plaintiff AsteelFlash USA Corp. (“AsteelFlash”) and Defendant Enseo,

 2 Inc. (“Enseo”) (collectively, the “Parties”), by and through their respective undersigned counsel,

 3 to jointly stipulate to dismiss this lawsuit with prejudice and with both Parties bearing their own

 4 costs and attorneys’ fees.

 5          NOW THEREFORE, the Parties agree to dismiss the above captioned matter in its entirety

 6 with prejudice. This stipulation and dismissal completely terminates the above captioned civil

 7 action as to all claims asserted by Plaintiffs. Each Party shall bear their own attorneys’ fees and

 8 costs.

 9

10 DATED: January 30, 2019                       QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
11

12

13                                                   By          /s David E. Myre
                                                          David E. Myre
14                                                        Attorneys for Enseo, Inc.
15
     DATED: January 30, 2019                     MORGAN FRANICH FREDKIN SIAMAS
16                                                & KAYS LLP
17

18
                                                     By          /s Donn Waslif
19                                                        Donn Waslif
                                                          Attorneys for Asteelflash USA Corp.
20
                                                        ISTRIC
21                                                 TES D      TC
                                                 TA
                                                                            O
                                            S




22
                                                                             U
                                           ED




                                                                              RT




                                                                    ERED
                                                       O ORD
                                       UNIT




23
                                                IT IS S
                                                                                     R NIA




24
                                                                           hen
25                                                               rd M. C
                                       NO




                                                             dwa
                                                     Judge E
                                                                                     FO
                                        RT




26
                                                                                 LI




                                                ER
                                           H




                                                                             A




27                                                   N                           C
                                                                       F
                                                         D IS T IC T O
28
                  DATED: 2/7/2019                              R

                                                   -1-                      Case No. 18-cv-6305 EMC
                                     STIPULATION OF DISMISSAL WITH PREJUDICE AND WITHOUT COSTS
